Citation Nr: 1444307	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma of the left temple, including as due to in-service herbicide exposure.

2.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable disability rating for status-post right eye injury with loss of vision.

4.  Entitlement to service connection for arthritis of the hands (previously claimed as arthritis of unspecified joints).

5.  Entitlement to service connection for a pulmonary disability, to include asthma, emphysema, and chronic obstructive pulmonary disease (COPD), including as due to in-service herbicide exposure.



REPRESENTATION

Appellant represented by:	David Owens, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims of service connection for arthritis of the hands (which was characterized as arthritis, unspecified joint(s)), a chronic condition causing memory loss, PTSD, and for a pulmonary disability, to include asthma, emphysema, and COPD, including as due to in-service herbicide exposure (which was characterized as asthma/emphysema).  The RO denied the Veteran's claim for a compensable disability for status-post right eye injury with loss of vision.  The Veteran disagreed with this decision in July 2010.  He perfected a timely appeal in January 2012 and requested a Board hearing.  Having reviewed the record evidence, the Board finds that the issues on appeal are as stated on the title page of this decision.  The Board notes in this regard that, because the record evidence shows that memory loss is among the symptoms attributable to the Veteran's service-connected PTSD, a separate service connection claim for a chronic condition causing memory loss will not be adjudicated.  It appears that this claim may have been certified for review improperly by the RO.

This matter also is on appeal from a February 2011 rating decision in which the RO denied the Veteran's claim of service connection for basal cell carcinoma of the left temple (which was characterized as skin cancer).  The Veteran disagreed with this decision in March 2011.  He perfected a timely appeal in January 2012.

This matter also is on appeal from a November 2011 rating decision in which the RO granted the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective February 5, 2010.  The Veteran disagreed with this decision in January 2012, seeking a higher initial rating than 30 percent for his service-connected PTSD.  He perfected a timely appeal in November 2012 but did not request a hearing on this claim.

A Travel Board hearing was held at the RO in October 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Veteran limited his Board hearing testimony to his service connection claim for skin cancer.

The issues of entitlement to service connection for arthritis of the hands and for a pulmonary disability, to include asthma, emphysema, and COPD, including as due to in-service herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran served in-country in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

2.  The record shows that the Veteran's skin cancer (which was diagnosed as basal cell carcinoma of the left temple) was removed surgically in March 2009 and has not reoccurred.

3.  The record evidence shows that, effective May 3, 2012, the Veteran's service-connected PTSD was manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, flattened affect, impairment of short- and long-term memory, an inability to establish and maintain effective relationships, night sweats, and difficulty focusing; there was no evidence of deficiencies in most areas or total occupational or social impairment.

4.  The record evidence shows that the Veteran's service-connected right eye disability is manifested by, at worst, distant visual acuity with correction to 20/30 and pseudophakia.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma of the left temple was not incurred in or aggravated by active service, including as due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The criteria for a 50 percent rating, and no higher, effective May 3, 2012, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

3.  The criteria for a compensable disability rating for status-post right eye injury with loss of vision have not been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.383, 3.951, 4.1, 4.2, 4.7, 4.79, Diagnostic Codes (DCs) 6061-6081 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in March and September 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  These letters also informed the Veteran to submit medical evidence showing that his PTSD and status-post right eye injury had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's higher initial rating claim for PTSD is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for PTSD, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the March and September 2010 notice letters.  These letters informed the Veteran that he needed to provide information showing his service-connected right eye disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim(s).  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in December 2011 addressing his increased rating claim for a right eye disability.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his service-connected right disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to this claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim for a right eye disability, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  

As will be explained below in greater detail, the evidence supports granting a higher initial 50 percent rating effective May 5, 2012, for the Veteran's service-connected PTSD.  By contrast, the evidence does not support granting service connection for basal cell carcinoma of the left temple or assigning a compensable disability rating for a service-connected right eye disability.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  The March 2010 VCAA notice was provided prior to the currently appealed rating decision issued in May 2010; thus, this notice was timely.  The September 2010 VCAA notice also was provided prior to the currently appealed rating decisions issued in February and in November 2011; thus, this notice also was timely.  Because the Veteran's higher initial rating claim for PTSD is being granted in this decision, any question as to the appropriate disability rating or effective date is moot.  Because the Veteran's claims of service connection for basal cell carcinoma of the left temple and for a compensable disability rating for a service-connected right eye disability are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable to the Veteran's higher initial rating claim for PTSD.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision issued in February 2011 was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard , 4 Vet. App. at 394.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran testified before the Board in October 2013 that there were additional relevant treatment records available from Mary Black Hospital.  See Board hearing transcript dated October 23, 2013, at pp. 4.  A review of the Veteran's claims file shows that, in fact, records from Mary Black Hospital already have been obtained by VA.  Thus, the Board finds that a remand to attempt to obtain records from Mary Black Hospital is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to service connection for skin cancer.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

There is no competent evidence, other than the Veteran's statements, which indicates that his claimed basal cell carcinoma of the left temple may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected PTSD and right eye disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding these claims.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Skin Cancer

The Veteran contends that he incurred basal cell carcinoma of the left temple (which he characterized as skin cancer) during active service.  He specifically contends that in-service exposure to herbicides while he was on active combat service in the Republic of Vietnam caused or contributed to his basal cell carcinoma of the left temple.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Basal cell carcinoma of the left temple is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because basal cell carcinoma of the left temple is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show no complaints of or treatment for basal cell carcinoma of the left temple during active service.

The Veteran's DD Form 214 shows that his awards included the Combat Infantryman's Badge (CIB), the Vietnam Service Medal, the Vietnam Campaign Medal, and the Air Medal.  The DD Form 214 also shows that the Veteran served in the Republic of Vietnam for 1 year.  His military occupational specialty (MOS) was light weapons infantryman.

The post-service evidence shows that, on private outpatient treatment in January 2009, it was noted that the Veteran had basal cell carcinoma (BCC) suspect in the left temple and was being scheduled for minor surgery to remove the BCC.  A private pathology report dated later in January 2009 provided a diagnosis of pigmented basal cell carcinoma.

A private surgical report dated in March 2009 showed that the Veteran "was born with a nevus sebaceous type of lesion and [had a] subsequent positive biopsy for basal cell carcinoma in this area."  The pre-operative diagnosis was basal cell carcinoma of left forehead, temporal area.  (The Board notes parenthetically that the post-operative diagnosis was balanced salt solution of left forehead, temporal area, although the reference to "balanced salt solution" appears to be a typographical error.)

In a May 2011 statement, H.G.C., M.D., stated that he was the Veteran's family physician.  Dr. H.C. also stated that the Veteran "developed a nodular skin lesion on his left temple in 2009.  A biopsy showed basal cell carcinoma.  He was referred to a plastic surgeon who performed a complete excision of the skin lesion.  He has had no evidence of recurrence of the cancer."

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for basal cell carcinoma of the left temple, including as due to in-service herbicide exposure.  The Veteran has contended that he incurred basal cell carcinoma of the left temple (which he characterized as skin cancer) during active service or, alternatively, his in-service herbicide exposure while in combat in Vietnam caused or contributed to his basal cell carcinoma of the left temple.  The Board notes initially that the Veteran's DD Form 214 indicates that he served in combat in Vietnam.  Because the Veteran's DD Form 214 shows that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran's in-service herbicide exposure is presumed, the Board notes that basal cell carcinoma of the left temple is not among the diseases for which service connection is available on a presumptive basis due to such exposure.  See 38 C.F.R. § 3.309(e).  The Veteran's service treatment records show no complaints of or treatment for basal cell carcinoma of the left temple during active service, including while he was in combat in Vietnam, although the Board acknowledges that the lack of contemporaneous service treatment records showing complaints of or treatment for a claimed disability does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim), and Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for basal cell carcinoma of the left temple due to his acknowledged in-service herbicide exposure.  Thus, the Board finds that service connection for basal cell carcinoma of the left temple on a presumptive basis as due to in-service herbicide exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to service connection for basal cell carcinoma of the left temple on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  As noted elsewhere, the Veteran contends that he incurred basal cell carcinoma of the left temple during service or, alternatively, he experiences current disability due to basal cell carcinoma of the left temple that is related to service.  The record evidence does not support the Veteran's assertions regarding in-service incurrence or that he experiences any current disability due to basal cell carcinoma of the left temple which could be attributed to active service.  It shows instead that, although the Veteran was diagnosed as having basal cell carcinoma of the left temple in 2009, approximately 40 years after his service separation, this skin cancer was removed surgically and has not reoccurred.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran's family physician stated in May 2011 that the Veteran's basal cell carcinoma of the left temple has not reoccurred since it was removed surgically in March 2009.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced basal cell carcinoma of the left temple at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran was diagnosed as having and treated surgically for basal cell carcinoma of the left temple in 2009, several decades after his service separation, the evidence does not indicate that this disability (which resolved following post-service treatment) is related to active service or any incident of service.  In summary, the Board finds that service connection for basal cell carcinoma of the left temple is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of basal cell carcinoma of the left temple have been continuous since service.  He asserts that he continued to experience symptoms relating to this disability after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of this disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of basal cell carcinoma of the left temple since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his skin was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted above, the post-service medical evidence does not reflect complaints or treatment related to basal cell carcinoma of the left temple for several decades following active service.  The Board again emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to basal cell carcinoma of the left temple in 2009 (a 40-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a right eye disability (1993).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to basal cell carcinoma of the left temple.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was seen for multiple VA examinations for adjudication purposes after service in September 1993, he did not report the onset of skin symptomatology during or soon after service or even indicate that the symptoms of basal cell carcinoma of the left temple were of longstanding duration.  Indeed, the Veteran reported no relevant history of skin problems on multiple VA examinations conducted in September 1993.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed a VA disability compensation claim for service connection for a right eye disability in 1993 but did not claim service connection for basal cell carcinoma of the left temple or make any mention of any skin symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, when he had surgery to remove his basal cell carcinoma of the left temple in March 2009, the Veteran reported that he "was born with a nevus sebaceous type of lesion."  He subsequently reported to his family physician, Dr. H.C., that he had "developed a nodular skin lesion on his left temple in 2009" as this clinician noted in a May 2011 letter.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no current disability which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Ratings for PTSD & Right Eye Injury

The Veteran contends that his service-connected PTSD and service-connected status-post right eye injury with loss of vision ("right eye injury") are both more disabling than currently evaluated.  He specifically contends that his visual acuity in his service-connected right eye is far worse than noted on his VA examinations.  He also specifically contends that his service-connected PTSD is manifested by worsening memory loss, nightmares, and increased suicidal ideation.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With respect to the Veteran's higher initial rating claim for PTSD, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to the Veteran's increased rating claim for a right eye injury, the Board notes that, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Veteran's service-connected PTSD currently is evaluated as 30 percent disabling effective February 5, 2010, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2013).  As relevant to this claim, a 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Veteran's service-connected right eye injury currently is evaluated as zero percent disabling (non-compensable) effective August 26, 1993, under 38 C.F.R. § 4.79, DC 6079.  See 38 C.F.R. § 4.79, DC 6079 (effective prior to December 10, 2008).  The Board notes that the rating schedule for evaluating disabilities of the eyes was revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's increased rating claim for a right eye injury was received in February 2010, the revised rating criteria are applicable.

If service connection is in effect for visual impairment of only one eye, as in this case, the visual acuity of the other (non-service-connected) eye will be considered to be 20/40 for rating purposes.  38 C.F.R. § 4.75(c).  The maximum disability rating available for defective vision when service connection is in effect for only one eye is 30 percent.  38 C.F.R. § 4.75(d).  Generally, corrected distance vision will be the basis of a rating for vision impairment.  38 C.F.R. § 4.76(b).

Under the revised rating criteria for evaluating eye disabilities, impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, DC 6061-6081 (2013).  Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, DC's 6061-6079 (2013).  Because the revised rating criteria renumbered the DC's for rating eye disabilities, ratings under DC 6079 are now under DC 6066.  See 38 C.F.R. § 4.79, DC 6066 (effective December 10, 2008).  

Under DC 6066, vision in each eye at 20/40 results in a zero percent (non-compensable) disability rating.  A 10 percent rating is assigned under DC 6066 when vision in one eye is 20/50 and vision in the other eye is 20/40.  A 20 percent rating is assigned where vision in one eye is 20/200 and vision in the other eye is 20/40.  A maximum 30 percent rating is assigned under DC 6066 when vision in one eye is 10/200 and vision in the other eye is 20/40.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.  

Impairment of visual field is rated under 38 C.F.R. § 4.84a, DC 6080.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.

While service connection only is in effect for a right eye disability, compensation also could be payable for the combination of the service-connected right eye and nonservice-connected left eye if each eye was rated at a visual acuity of 20/200 or less or the peripheral field of vision for each eye was 20 degrees or less.  38 C.F.R. § 3.383 (a)(1) (2013).

Factual Background

The Veteran's service treatment records show that his psychiatric system was normal clinically at his pre-induction (or enlistment) physical examination in October 1966.  He denied all relevant pre-service medical history.  These results were unchanged at the Veteran' separation physical examination in January 1969.  The Veteran subsequently certified in May 1969, just before he separated from service, that there had been no change in his medical condition since his separation physical examination.

The post-service evidence shows that, on VA eye examination in March 2010, the Veteran complained of blurred vision since "a rock hit his right eye in 1968" while on active service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Eye examination showed visual fields full to finger count in both eyes, a full range of extraocular movement, external examination within normal limits, pupils equal, round, and reactive to light and accommodation, no afferent pupillary defect, intraocular pressure of 18 in the right eye and 16 in the left eye, corneal scarring centrally affecting the visual axis along with deep stromal peripheral scars in the right eye, and a clear left eye cornea and anterior segment.  The VA examiner opined that it was at least as likely as not that the Veteran's current decreased vision in the right eye was a result of in-service trauma to the right eye.  The diagnosis was corneal scar which "appears longstanding and [is] consistent with history of trauma" and decreased vision in the right eye.

On VA PTSD examination in April 2010, the Veteran's complaints included "having 'bad dreams once in a while,'" difficulty "initiating and maintaining sleep," monthly nightmares, occasional night sweats "sometimes twice a week, sometimes twice a month, it just depends," and mild hypervigilance.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  "The Veteran denies significant problems with anger or irritability.  He related no significant problems with depression.  He reported very mild transient depressed mood which will last for a day or so."  He had difficulty with physical limitations since a post-service back injury in 1991 when he stopped working.  His wife had left him 1 year earlier and he was living with his son.  "The Veteran reported that he spends his free time taking care of things around the home and fishing."  He denied any pre-service or in-service psychiatric treatment.  He had no current mental health treatment or history of mental health treatment.  He had 5-6 close friends.  His parents divorced when he was 14 after his father was physically abusive to his mother and to him.  He reported being able to complete his activities of daily living and personal hygiene.  He had been disabled since his back injury in 1991.  Mental status examination of the Veteran showed full orientation, linear thought process, demonstrated insight, full and spontaneous speech, intact attention, mildly impaired memory, no overt symptoms of psychosis, and no suicidal or homicidal ideation.  The VA examiner stated, "On interview, the Veteran reported very mild symptoms of PTSD, but not sufficient to warrant a diagnosis of PTSD.  The Veteran does not present with an Axis I diagnosis.  There is no diagnosis related to military service."  There was no diagnosis on Axis I.

VA outpatient PTSD screening later in April 2010 was negative.

A review of the Veteran's SSA records, date-stamped as received by VA in August 2010, shows that he was awarded SSA disability in November 1994 for residuals effects of lower back surgery.

On VA PTSD examination in November 2010, the Veteran's complaints included having "a lot of bad dreams," difficulty maintaining sleep after waking up every 1 to 2 hours, nightmares approximately once a week "about combat events," night sweats, and intrusive thoughts "a few times a week" about friends who were killed in Vietnam.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran described several claimed in-service stressors from his combat service in Vietnam.  He stated that he liked being with his friends "but does not like to be around strangers.  He said he feels uncomfortable and has hypervigilance."  He denied having difficulty with anger control and anxiety.  He still was separated from his wife.  "He is capable of performing his [activities of daily living] but does not do these routinely."  

Mental status examination of the Veteran in November 2010 showed full orientation, adequate insight, normal response latencies, "adequate attention and was not distractable," fluent and spontaneous speech, memory within normal limits, logical and goal-directed, reported symptoms of depression, no suicidal or homicidal ideation or plan, no passive thoughts of death, no evidence of a thought process or content disorder, good eye contact, no pressured speech, grandiosity, irritability, or restlessness, and mildly poor hygiene.  The VA examiner concluded that the Veteran "is presenting with symptoms that are consistent with [PTSD]," including some additional symptoms which were not reported at his last exam.  This examiner stated, "[The Veteran's] claimed stressor is related to his fear of hostile military activity.  His psychiatric presentation is resulting in a mild degree of impairment in social functioning.  There would be no impairment in occupational functioning.  His overall level of disability is mild."  The Veteran's Global Assessment of Functioning (GAF) score was 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Axis I diagnosis was chronic mild PTSD.

On VA eye examination in April 2011, no relevant complaints were noted.  The VA examiner stated that the Veteran reported for the first time that he had been hit with shrapnel in the right eye "due to some type of explosion" while on active service in Vietnam.  "The [Veteran] was non-descriptive in describing what type of explosion it was.  The [Veteran] also reported having diplopia for approximately 1 month at the time and then it 'went away.'  He states shrapnel was removed at the time and [he] was treated with eye drops."  Eye examination showed distant visual acuity of 20/400 in both eyes correctable to 20/25 in the right eye and 20/40 in the left eye, full visual fields to finger count in both eyes, a full range of motion on extraocular movements in both eyes, external exam within normal limits, pupils equal, round, and reactive to light and accommodation with no afferent pupillary defect, intraocular pressure of 18 in the right eye and 14 in the left eye, and "longstanding" corneal scars in the right eye.  The diagnoses included corneal scar of the right eye "consistent and stable with previously performed" VA examination and pseudophakia of the right eye.

On VA outpatient treatment in January 2012, the Veteran's complaints included increased anger, irritability, depression, nightmares, and self-isolation.  He denied any active suicidal ideation but reported passive suicidal ideation.  The assessment included PTSD.

On VA outpatient optometry treatment in March 2012, the Veteran's complaints included having only "so-so" vision in his right eye.  Eye examination showed visual acuity of 20/30 in the right eye and 20/150 in the left eye, pupils equal, round, and reactive to light and accommodation without afferent pupillary defect, full extraocular movements, visual fields full to finger counting in the right eye, and  best corrected visual acuity of 20/30-2 in the right eye and 20/70 in the left eye.  The assessment included pseudophakia in the right eye, presbyopia in both eyes, glaucoma suspect in both eyes with "borderline pressures."

On VA outpatient mental health treatment in April 2012, the Veteran's complaints included memory loss, anger, and occasional nightmares.  He reported a history of nightmares "since coming back from" Vietnam and "real bad" night sweats in the previous few years.  He reported a recurring nightmare "a couple times monthly" of seeing "a new guy put on point who hit a booby trap and flew into the air."  He also reported waking several times during the night.  He reported further that he had occasional flashbacks.  He avoided crowded rooms if possible and preferred to sit with his back against the wall when out in public.  He tried not to be irritable but occasionally "gets upset with [his] wife."  He denied any prior suicide attempts but reported past suicidal ideation.  He had no history of homicidal ideation.  He had been married to his current wife for 33 years and she was "very bossy."  He had 4 children, 2 from his first marriage and 2 from his second (current) marriage.  All of his children had been raised by the Veteran and his current wife.  Mental status examination of the Veteran showed he was alert and attentive, cooperative and reasonable, appropriate grooming, normal speech, intact language, no perceptual disturbances, normal thought process and association, no unusual thought content, no suicidal or homicidal ideation, limited insight, impaired judgment, and impaired recent memory.  The Veteran's GAF score was 55, indicating moderate symptoms.  The Axis I diagnosis was chronic PTSD.  

On VA PTSD Disability Benefits Questionnaire (DBQ) on May 3, 2012, the Veteran's complaints included depression, anxiety, chronic sleep impairment, memory impairment, restless sleep, night sweats, and difficulty focusing.  The Veteran reported that that he "recently visited a psychiatrist for the first time" and was planning "to try group therapy before" taking medication.  He was married "but the relationship is distant."  He had lived with his son for the previous 5 years.  Mental status examination of the Veteran showed that he experienced occupational and social impairment with reduced reliability and productivity as a result of his service-connected PTSD due to such symptoms as a depressed mood, anxiety, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The VA examiner stated that the Veteran "continues to meet the criteria for PTSD."  The Veteran's GAF score was 49, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The Axis I diagnosis was PTSD.

In an August 2012 addendum, the May 2012 VA clinician stated that she had reviewed the Veteran's claims file and "I do not wish to change anything in the original evaluation."  Later in August 2012, the Veteran had cataract surgery on his left eye.

Analysis

The Board finds that the evidence supports assigning a higher initial 50 percent rating effective May 3, 2012, for the Veteran's service-connected PTSD.  The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  The Board agrees, finding that VA examination on May 3, 2012, showed worsening PTSD symptomatology.  Prior to that date, however, the Board notes that the Veteran's service-connected PTSD was no more than mildly disabling as both VA examiners noted in April and in November 2010.  See 38 C.F.R. § 4.130, DC 9411 (2013).  The April 2010 VA examiner specifically found that, although the Veteran reported experiencing some mild symptoms of PTSD, his symptoms were insufficient clinically to support a diagnosis of PTSD.  The November 2010 VA examiner diagnosed the Veteran as having chronic mild PTSD based on a stressor that was related to a fear of hostile military activity and noted that the Veteran reported experiencing more symptoms of PTSD than what he had reported a few months earlier on VA examination in April 2010.  Thus, the Board finds that the criteria for an initial rating greater than 30 percent prior to May 3, 2012, for the Veteran's service-connected PTSD is not warranted.

By contrast, when examined for VA purposes on May 3, 2012, the symptomatology attributable to the Veteran's service-connected PTSD clearly had worsened such that an initial 50 percent rating is warranted effective on that date.  Id.  Mental status examination of the Veteran on May 3, 2012, showed that he experienced occupational and social impairment with reduced reliability and productivity as a result of his service-connected PTSD due to such symptoms as a depressed mood, anxiety, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran's GAF score had worsened to 49, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The May 2012 VA examiner subsequently concluded in August 2012 following a review of the Veteran's claims file that she would not change "anything in the original evaluation."  There is no indication in the record evidence that the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411) such that an initial rating greater than 50 percent effective May 3, 2012, is warranted for this disability.  Id.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 50 percent rating, and no higher, effective May 3, 2012, for PTSD have been met.  See also 38 C.F.R. § 3.102.

The Board next finds that the preponderance of the evidence is against assigning a compensable disability rating for the Veteran's service-connected right eye injury.  The Veteran has contended that his service-connected right eye injury is more disabling than currently evaluated.  The record evidence does not support his assertions regarding worsening of his service-connected right eye injury, however.  It shows instead that this disability has been manifested by, at worst, visual acuity of 20/30 in his right eye (as seen on VA eye examination in April 2011 and outpatient treatment in March 2012), the only eye for which service connection is in effect.  As noted above, because service connection is not in effect for the left eye, that eye is considered to have 20/40 vision for purposes of evaluating the level of visual impairment in the service-connected right eye.  See 38 C.F.R. § 4.75(c).  And there is no indication that the Veteran experiences visual acuity of 20/200 or less or a peripheral field of vision of 20 degrees or less in each eye such that special consideration is warranted for a combination of service-connected right eye disability and non-service-connected left eye disability.  See also 38 C.F.R. § 3.383(a)(1).  Eye examinations conducted during the pendency of this appeal consistently have shown that the Veteran has full visual fields to finger count in both eyes, a full range of extraocular movements, external examination within normal limits, pupils equal, round, and reactive to light and accommodation, no afferent pupillary defect, and "longstanding" corneal scars in the right eye which were incurred during active service (and formed the basis for the original grant of service connection for a right eye disability).  

The record evidence also does not show, and the Veteran does not contend, that he experiences anatomical loss of one or both eyes or has no more than light perception in one or both eyes such that a higher rating is warranted under DCs 6061-6064.  See 38 C.F.R. §§ 4.79, DC 6061-6064.  There further is no indication that the Veteran experiences any visual field defects as a result of his service-connected right eye injury such that a separate rating is warranted under another applicable DC for evaluating visual field impairment.  See 38 C.F.R. §§ 4.79, DC 6080, 6081.  Nor is there any indication that the Veteran has diplopia or other impairment of eye muscle function such that a separate rating is warranted under DCs 6090 or 6091.  See 38 C.F.R. §§ 4.79, DC 6090, 6091.  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a compensable disability rating for his service-connected right eye injury.  In summary, the Board finds that the criteria for a compensable disability rating for a service-connected right eye injury have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected PTSD or his service-connected right eye injury.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In Johnson, the Federal Circuit recently held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2013); see also 38 C.F.R. § 3.321(b)(1).  Following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Board finds that schedular evaluations assigned for the Veteran's service-connected PTSD and for his service-connected right eye injury are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  This is especially true because the higher initial 50 percent rating assigned for the Veteran's PTSD effective May 3, 2012, in this decision, contemplates moderate disability.  This is also especially true because the zero percent (non-compensable) disability rating currently assigned for the Veteran's service-connected right eye disability contemplates no disability.  Moreover, and in light of the Federal Circuit's decision in Johnson, the Board finds that the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported consistently to his VA examiners that he last worked in 1991 when he injured his back and went on SSA disability.  He did not indicate, and the medical evidence does not show, that he was hospitalized at any time during the pendency of this appeal for treatment of either his service-connected PTSD or his service-connected right eye injury.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for basal cell carcinoma of the left temple, including as due to in-service herbicide exposure, is denied.

Entitlement to an initial 50 percent rating effective May 3, 2012, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable disability rating for status-post right eye injury with loss of vision is denied.


REMAND

The Veteran finally contends that he incurred arthritis of the hands (which he characterized as arthritis in his joints) and a pulmonary disability, to include asthma, emphysema, and COPD, during active service.  He specifically contends that in-service combat duties, including carrying weapons and jumping in and out of helicopters, while he was on active combat service in the Republic of Vietnam caused or contributed to his arthritis of the hands.  He alternatively contends that his in-service herbicide exposure while in Vietnam caused or contributed to his pulmonary disability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board notes that the RO denied the Veteran's service connection claims for arthritis of the hands and for a pulmonary disability in the currently appealed rating decision issued in May 2010, in part, because there were no complaints of or treatment for either of these disabilities in his service treatment records.  This RO finding reflects a clear misunderstanding of current case law governing service connection claims.  It is well-settled that the lack of contemporaneous service treatment records showing complaints of or treatment for a claimed disability does not preclude granting service connection.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  

A review of the Veteran's claims file indicates that he was diagnosed as having osteoarthritis of the hands and COPD following VA examinations conducted in April 2011.  Unfortunately, the VA examiners who examined the Veteran in April 2011 were not asked to provide and did not provide nexus opinions concerning the contended etiological relationships between the Veteran's arthritis of the hands, pulmonary disability, and active service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  VA's duty to assist includes providing an examination where necessary.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of his arthritis of the hands and pulmonary disability, to include asthma, emphysema, and COPD.

With respect to the Veteran's assertion that in-service herbicide exposure caused or contributed to his pulmonary disability, the Board already has conceded that he presumably was exposed to herbicides while on active combat service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  With the exception of respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), a pulmonary disability is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure, however.  See 38 C.F.R. § 3.309(e).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for arthritis of the hands or for a pulmonary disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his arthritis of the hands.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that arthritis of the hands, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred arthritis of the hands during active service as a result of in-service combat duties while in Vietnam.  The examiner also is advised that the Veteran served in combat in the Republic of Vietnam.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his pulmonary disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any pulmonary disability, to include asthma, emphysema, or COPD, currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a pulmonary disability, to include asthma, emphysema, or COPD, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a pulmonary disability during active service.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


